

115 SRES 680 ATS: Calling on Congress, schools, and State and local educational agencies to recognize the significant educational implications of dyslexia that must be addressed, and designating October 2018 as “National Dyslexia Awareness Month”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 680IN THE SENATE OF THE UNITED STATESOctober 11, 2018Mr. Cassidy (for himself, Mr. Murphy, Mrs. Capito, Ms. Warren, and Mr. Van Hollen) submitted the following resolution; which was considered and agreed toRESOLUTIONCalling on Congress, schools, and State and local educational agencies to recognize the significant
			 educational implications of dyslexia that must be addressed, and
			 designating October 2018 as National Dyslexia Awareness Month.
	
 Whereas dyslexia is— (1)defined as an unexpected difficulty in reading for an individual who has the intelligence to be a much better reader; and
 (2)most commonly caused by a difficulty in phonological processing (the appreciation of the individual sounds of spoken language), which affects the ability of an individual to speak, read, and spell, and often, the ability to learn a second language;
 Whereas dyslexia is the most common learning disability and affects 80 to 90 percent of all individuals with a learning disability;
 Whereas dyslexia is persistent and highly prevalent, affecting as many as 1 out of every 5 individuals;
 Whereas dyslexia is a paradox, in that an individual with dyslexia may have both— (1)weaknesses in decoding that result in difficulties in accurate or fluent word recognition; and
 (2)strengths in higher-level cognitive functions, such as reasoning, critical thinking, concept formation, and problem solving;
 Whereas great progress has been made in understanding dyslexia on a scientific level, including the epidemiology and cognitive and neurobiological bases of dyslexia;
 Whereas the achievement gap between typical readers and dyslexic readers occurs as early as first grade; and
 Whereas early screening for, and early diagnosis of, dyslexia are critical for ensuring that individuals with dyslexia receive focused, evidence-based intervention that leads to fluent reading, promotion of self-awareness and self-empowerment, and the provision of necessary accommodations that ensure success in school and in life: Now, therefore, be it
	
 That the Senate— (1)calls on Congress, schools, and State and local educational agencies to recognize that dyslexia has significant educational implications that must be addressed; and
 (2)designates October 2018 as National Dyslexia Awareness Month.